Citation Nr: 1729391	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-47 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for neck disability, evaluated as 10 percent disabling from October 29, 1996 to August 30, 2015, and as 20 percent disabling thereafter.

2. Entitlement to an initial rating in excess of 10 percent for upper extremity radiculopathy.

3. Entitlement to service connection for blackouts, to include as secondary to anxiety.

4. Entitlement to service connection for anxiety.


REPRESENTATION

Veteran represented by:	Elizabeth Lunn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to March 1979 and from February 1991 to March 1995. He also had active duty for training from July to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Nashville, Tennessee, respectively. The RO in Winston-Salem, North Carolina has jurisdiction of the claims.

The Veteran testified in a video-conference hearing before the undersigned in March 2014. A transcript is associated with the claims folder.

In June 2014, the Board remanded these matters the Appeals Management Center (AMC) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

There are outstanding records pertinent to the issues on appeal, which have not yet been associated with the claims file. Specifically, VA treatment records after March 2014, other than the August and September 2015 VA Disability Benefit Questionnaires, are not associated with the claims file. As the VA treatment records, if procured, could bear on the outcome of his claims, efforts must be made to obtain them. See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive possession of medical evidence in its possession).

Although the Veteran reported in the August 2015 VA examination that he had passed out as a child; there was no notation of a blackout disability on the March 1972 induction examination. As such, the presumption of soundness is for application. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Further, it does not appear that the VA examiner considered the Veteran's service treatment records that show issues with nerves, anxiety, and blacking out.

Additional opinions are required as to whether the Veteran's blackouts and anxiety clearly and unmistakably pre-existed active service and not aggravated in service, as regarding whether the blackouts were secondary to his anxiety disorder. See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records for the period since March 2014.

2. Schedule the Veteran for a VA examination to determine whether his anxiety disorder is related to service.

The examiner should note that the claims folder was reviewed. For any current anxiety disorder, the examiner should answer the following questions:

(a) Is it as least as likely as not (50 percent probability or more) that the current anxiety disorder had its onset during service, is related to the Veteran's reported symptoms in service, or is otherwise the result of a disease or injury in service?

(b) If not, is it clear and unmistakable that the Veteran's anxiety disorder pre-existed his period of active duty service?

(c) If so, is it clear and unmistakable that the pre-existing anxiety disorder was NOT aggravated beyond the natural progress during that period of active service?

Reasons must be provided for all opinions. The examiner must consider the Veteran's statements regarding onset and symptoms related to his blackout disability.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence which if obtained, would permit the needed opinion to be provided.

3. Schedule the Veteran for a VA examination to determine whether his blackouts are related to service.

The examiner should note that the claims folder was reviewed. For any current blackout disorder, the examiner should answer the following questions:

(a) Whether it is clear and unmistakable that the Veteran's blackout disability pre-existed his period of active duty service?

(b) If so, is it clear and unmistakable that the pre-existing blackout disability was NOT aggravated beyond the natural progress during that period of active service?

(c) If the examiner determines that the blackout disability clearly and unmistakably did not pre-exist service and clearly and unmistakably was not aggravated in service, the examiner must opine whether it is as least as likely as not (50 percent or greater probability) that the disability had its onset in service or was caused by any incident of service.

(d) If the examiner determines the Veteran's current blackout disability is not related to any incident in service, the examiner must then state whether the Veteran's blackout disability was either caused or aggravated (permanently worsened) by his anxiety disorder.

Reasons must be provided for all opinions. The examiner must consider the Veteran's statements regarding onset and symptoms related to his blackout disability.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence which if obtained, would permit the needed opinion to be provided.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

